SUN BANCORP, INC.


CHANGE IN CONTROL SEVERANCE AGREEMENT
As Amended and Restated




THIS CHANGE IN CONTROL SEVERANCE AGREEMENT ("Agreement") entered into this 18th
day of October, 2007 ("Effective Date"), by and between Sun Bancorp, Inc. (the
"Company") and Sidney R. Brown (the "Executive").


WHEREAS, the Executive is currently employed by the Company as Vice Chairman and
is experienced in all phases of the business of the Company; and


WHEREAS, the parties desire by this writing to set forth the continuing rights
and responsibilities of the Company and Executive if the Company should undergo
a change in control (as defined hereinafter in the Agreement) after the
Effective Date.


NOW, THEREFORE, it is AGREED as follows:


1.Employment.  The Executive is employed in the capacity as Vice Chairman of the
Company.  The Executive shall render such administrative and management services
to the Company and Sun National Bank ("Bank"),  as are currently rendered and as
are customarily performed by persons situated in a similar executive
capacity.  The Executive's other duties shall be such as the Board of Directors
for the Company (the "Board of Directors" or "Board") may from time to time
reasonably direct, including normal duties as an officer of the Company and the
Bank.


2.Term of Agreement.  The term of this Agreement shall be for the period
commencing on the Effective Date and ending thirty-six (36) months thereafter
("Term").   Additionally, as of each December 31, thereafter, the Term of this
Agreement shall be extended for an additional period such that the Term of the
Agreement as of such date of extension shall be for a new period of thirty-six
months thereafter; provided, however, such Term shall not be automatically
extended as of December 31 of any given year if the Board shall give the
Executive written notice not later October 1 immediately prior to such December
31 date that the Board has made a determination by an affirmative vote of not
less than a majority of the members of the full Board then in office that such
Agreement shall not be extended thereafter absent a future affirmative
determination and resolution of the Board of Directors that the Term of such
Agreement shall be extended beyond the then in effect expiration date of such
Agreement.  The Term shall refer to the initial Term or any subsequent extension
of such Term thereafter.


 
3.Termination of Employment in Connection with or Subsequent to a Change in
Control.




--------------------------------------------------------------------------------


(a)Notwithstanding any provision herein to the contrary, in the event of the
involuntary termination of Executive's employment with the Company during the
term of this Agreement following any Change in Control of the Company or Bank,
or within 24 months thereafter of such Change in Control, absent Just
Cause,  Executive shall be paid an amount equal to the product of 2.999 times
the Executive's average annual aggregate taxable compensation paid by the
Company as reported, or to be reported,  on the IRS Form W-2, box 1, or IRS Form
1099 for the most recently completed five calendar years ending on, or before,
the date of such Change in Control.  Said sum shall be paid by the Company to
the Executive in one (1) lump sum not later than the date of Executive's
termination of service.  In addition, the Executive and his dependents shall be
eligible to continue coverage under the Company's  (or its successor's) medical
and dental insurance reimbursement plans similar to that in effect on the date
of termination of employment at the participants' election and expense.
Notwithstanding the forgoing, all sums payable hereunder shall be reduced in
such manner and to such extent that the Bank shall have made payments to the
Executive upon termination of employment in accordance with any Employment
Agreement between the Executive and the Bank related to such Change in
Control.  The term"Change in Control" shall refer to (i) the sale of all, or a
material portion, of the assets of the Company or the Bank; (ii) the merger or
recapitalization of the Company or the Bank whereby the Company or the Bank is
not the surviving  entity; (iii) a change in control of the Company or the Bank,
as otherwise defined or determined by the Office of the Comptroller of the
Currency or regulations promulgated by it; or (iv) the acquisition, directly or
indirectly, of the beneficial ownership (within the meaning of that term as it
is used in Section 13(d) of the Securities Exchange Act of 1934 and the rules
and regulations promulgated thereunder) of twenty-five percent (25%) or more of
the outstanding voting securities of the Company or the Bank by any person,
trust, entity or group.  The term "person" means an individual other than the
Executive, or a corporation, partnership, trust, association, joint venture,
pool, syndicate, sole proprietorship, unincorporated organization or any other
form of entity not specifically listed herein.  The provisions of this  Section
3(a) shall survive the expiration of this Agreement occurring after a Change in
Control.
 
(b)Notwithstanding any other provision of this Agreement to the contrary,
Executive may voluntarily terminate his employment during the term of this
Agreement following a Change in Control of the Company or Bank, or within
twenty-four months following such Change in Control, and Executive shall
thereupon be entitled to receive the payment described in Section 3(a) of this
Agreement, upon the occurrence, or within six months thereafter, of any of the
following events, which have not been consented to in advance by the Executive
in writing: (i) if Executive would be required to move his personal residence or
perform his principal executive functions more than thirty-five (35) miles from
the Executive's primary office as of the signing of this Agreement; (ii) if in
the organizational structure of the Company, Executive would be required to
report to a person or persons other than the Board of Directors of the Company
or its Chairman; (iii) if the Company should fail to maintain Executive's base
compensation in effect as of the date of the Change in Control and the existing
Executive benefits plans, including material fringe benefit, stock option and
retirement plans; (iv) if Executive would be assigned duties and
responsibilities other than those normally associated with his position as
referenced at Section 1, herein; (v) if Executive's responsibilities or
authority have in any way been materially diminished or reduced; or (vi) if
Executive would not be reelected to the Board of Directors of the Company.  The
provisions of this  Section 3(b) shall survive the expiration of this Agreement
occurring after a Change in Control.

--------------------------------------------------------------------------------


            (c)Additional Payments by the Company related to Section 280G of the
Code.


(i)Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by the Company or otherwise
to or for the benefit of the Executive (whether paid or payable or distributed
or distributable pursuant to the terms of this Agreement or by any other
compensation plan or arrangement of the Company or the Bank (a "Payment") would
be subject to the excise tax imposed by Section 4999 of the Code or any interest
or penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the "Excise Tax"), then the Executive shall be
entitled to receive an additional payment (a "Gross-Up Payment") in an amount
such that after payment by the Executive of all taxes (including all federal,
state and local tax and any interest or penalties imposed with respect to such
taxes), including, without limitation, any income taxes (and any interest and
penalties imposed with respect thereto) and any excise tax imposed under Section
4999 of the Code imposed upon the Gross-Up Payment, the Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments; provided that for purposes of determining the amount of any Gross-Up
Payment, the Executive shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation in the calendar year in which
the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of residence of the
Executive on the date the Payment is made, net of the maximum reduction in
federal income taxes that could reasonably be obtained from the deduction of
such state and local taxes related to such Gross-up Payment.


(ii)Subject to the provisions of this Section 3(c), all determinations required
to be made under this Section 3(c), including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by a certified
public accounting firm (the “Accounting Firm”) reasonably acceptable to the
Executive as may be designated by the Company which shall provide detailed
supporting calculations both to the Company and the Executive within 15 business
days of the receipt of notice from the Executive that there has been a Payment,
or such earlier time as is requested by the Company. All fees and expenses of
the Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment,
as determined pursuant to this Section 3(c), shall be paid by the Company to the
Executive, or withheld on the Executive’s behalf, within five days of the later
of (A) the due date for the payment of any Excise Tax, and (B) the receipt of
the Accounting Firm's determination. Any determination by the Accounting Firm
shall be binding upon the Company and the Executive. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made ("Underpayment"), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 3(c) and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive.

--------------------------------------------------------------------------------


                       (iii)The Executive shall notify the Company in writing of
any claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of the Gross-Up Payment. Such notification shall be given
as soon as practicable but no later than ten business days after the Executive
is informed in writing of such claim and shall apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which it gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall:


(A)give the Company any information reasonably requested by the Company relating
to such claim,


(B)take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,


(C)cooperate with the Company in good faith in order effectively to contest such
claim, and


(D)permit the Company to participate in any proceedings relating to such claim;

--------------------------------------------------------------------------------


                                   provided, however, that the Company shall
bear and pay directly all costs and expenses (including additional interest and
penalties) incurred in connection with such contest and shall indemnify and hold
the Executive harmless, on an after-tax basis, for any Excise Tax or income tax
(including interest and penalties with respect thereto) imposed as a result of
such representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 3(c), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall (to the
extent permitted by law) advance the amount of such payment to the Executive, on
an interest-free basis and shall indemnify and hold the Executive harmless, on
an after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and further provided
that any extension of the statute of limitations relating to payment of taxes
for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company's control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.


(iv)If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 3(c), the Executive becomes entitled to receive any refund
with respect to such claim, the Executive shall (subject to the Company's
complying with the requirements of Section 3(c)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 3(c), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.


(v)The Executive shall cooperate in good faith with all reasonable requests by
the Company to assist the Company in minimizing the effect of Section 4999 and
Section 280G of the Code, provided that the Executive shall not be required to
take actions that adversely affect his rights hereunder.


4.Other Changes in Employment Status.  Except as provided for at Section 3,
herein, the Board of Directors may terminate the Executive's employment at any
time, but any termination by the Board of Directors other than termination for
Just Cause, shall not prejudice the Executive's right to compensation or other
benefits under the Agreement.  The Executive shall have no right to receive
compensation or other benefits for any period after termination for Just
Cause.  Termination for "Just Cause" shall include termination because of the
Executive's personal dishonesty, incompetence, willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order issued by a
federal banking regulatory having regulatory authority over the Company or Bank,
or a material breach of any provision of the Agreement.

--------------------------------------------------------------------------------


            5.Regulatory Exclusions.


(a)Notwithstanding anything herein to the contrary, any payments made to the
Executive pursuant to the Agreement, or otherwise, shall be subject to and
conditioned upon compliance with 12 USC '1828(k) and any regulations promulgated
thereunder.


(b)Notwithstanding anything herein to the contrary, any payments to be made in
accordance with Sections 3 or 4 of the Agreement shall not be made prior to the
date that is 183 calendar days from the date of termination of employment, or
such later date as determined in good faith by the Bank or Company (“Payment
Date”), if it is determined by the Bank or the Company in good faith that the
Executive is a “specified employee” within the meaning of Section 409A of the
Code, that such payments to be made to such Executive are subject to the
limitations at Section 409A of the Code and regulations promulgated thereunder,
and payments made in advance of such Payment Date would result in the
requirement for the Executive to pay additional interest and taxes to be imposed
in accordance with Section 409A(a)(1)(B) of the Code.


6.No Duty to Mitigate.  The Executive shall not be required to mitigate the
amount of any payment of severance benefits if he or she accepts other
compensation for employment with another entity.


7.Successors and Assigns.


(a)This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of the Company which shall acquire, directly or
indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Company.


(b)The Executive shall be precluded from assigning or delegating his rights or
duties hereunder without first obtaining the written consent of the Company.


8.Amendments.  No amendments or additions to this Agreement shall be binding
upon the parties hereto unless made in writing and signed by both parties,
except as herein otherwise specifically provided.


9.Applicable Law.  This agreement shall be governed by all respects whether as
to validity, construction, capacity, performance or otherwise, by the laws of
the State of New Jersey, except to the extent that Federal law shall be deemed
to apply.

--------------------------------------------------------------------------------


            10.Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.


11.Arbitration.  Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by arbitration in accordance
with the rules then in effect of the district office of the American Arbitration
Association ("AAA") nearest to the home office of the Company, and judgment upon
the award rendered may be entered in any court having jurisdiction thereof,
except to the extend that the parties may otherwise reach a mutual settlement of
such issue.  The Company shall reimburse Executive for all reasonable costs and
expenses, including reasonable attorneys' fees, arising from such dispute,
proceedings or actions, following the delivery of the decision of the arbitrator
that the Executive's claim has merit, whether or not the arbitrator finds in
favor of the Executive.    The provisions of this Section 11 shall survive the
expiration of this Agreement occurring after a Change in Control.


12.Non-Disclosure.  Executive will not, during or after the Term of this
Agreement, directly or indirectly, disseminate or disclose to any person, firm
or entity, except to his or her legal  advisor, the terms of this Agreement
without the written consent of the Company.


13.Entire Agreement.  This Agreement together with any understanding or
modifications thereof as agreed to in writing by the parties, shall constitute
the entire agreement between the parties hereto with respect to the subject
matter herein.
 

--------------------------------------------------------------------------------


